Citation Nr: 0015503	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-30 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for dislocated 
semilunar cartilage, left knee, secondary to gunshot wound 
with degenerative arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for dislocated 
semilunar cartilage, right knee, secondary to gunshot wound 
with degenerative arthritis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the left ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING

Appellant and his wife


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1941 to 
July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a disability of the left 
ankle for which a 10 percent rating evaluation was assigned, 
and continued the assigned rating evaluations for service-
connected disabilities of the left and right knee.  The 
record reflects that the appellant filed a notice of 
disagreement with this rating determination in May 1996.  A 
statement of the case was forwarded to the appellant in June 
1996.  The appellant perfected his appeal in this matter in 
July 1996.  The record further discloses that the RO 
continued the assigned ratings for the service-connected 
disabilities in rating actions dated in September 1997, May 
1998, and November 1998.

The Board notes that the issue of entitlement to an increased 
evaluation for arthritis of the left ankle is the subject of 
the remand section of this decision.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's left knee disability is manifested by 
subjective complaints of pain and instability, and 
radiographic evidence of degenerative changes of the knee.

3.  The appellant's right knee disability is manifested by 
subjective complaints of pain and instability, and 
radiographic evidence of degenerative changes of the knee.

4.  The objective medical evidence does not show any 
additional functional limitation due to pain nor does it show 
recurrent medial or lateral instability or subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for dislocated semilunar cartilage, left knee, secondary to 
gunshot wound with degenerative arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5258 (1999). 

2.  The criteria for an evaluation in excess of 10 percent 
for dislocated semilunar cartilage, right knee, secondary to 
gunshot wound with degenerative arthritis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5259 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has found that the appellant's claims 
for increased evaluations are well grounded pursuant to 38 
U.S.C.A. § 5107.  This finding is predicated upon the 
appellant's assertions that his left and right knee 
disabilities have increased in severity.  Drosky v. Brown, 10 
Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist in 
the development of evidence pertinent to the claim.  38 
U.S.C.A. § 5107.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the 
appeal, with respect to the issues of entitlement to 
increased evaluations for the left and right knee 
disabilities, has been obtained.


Medical History

A review of the record discloses that service connection was 
awarded for multiple disabilities, to include bilateral 
arthritis of the knee, for which a temporary 100 percent 
evaluation was initially assigned by rating decision dated in 
August 1945.  In July 1946, the RO recharacterized the 
service-connected disabilities as dislocated semilunar 
cartilage of the left and right knee.  A 20 percent 
evaluation was assigned for the left knee, and a 
noncompensable evaluation was assigned for the right knee 
under Diagnostic Code 3156.  In March 1948, the RO continued 
the assigned rating evaluation for the left knee disorder 
under Diagnostic Code 5258, and for the right knee disorder 
under Diagnostic Code 5259.  

In October 1991, the Board determined that higher rating 
evaluations were not warranted for the service-connected 
disabilities of the left and right knee.  It was the Board's 
finding that the appellant's knee disorders were each 
manifested by pain, swelling, crepitus on motion, and slight 
limitation of motion and were appropriately rated at that 
time based upon this level of impairment.   

More recently, in April 1995, the appellant sought increased 
rating evaluations for the left and right knee disabilities.   

Evidence submitted in support of this claim included VA 
outpatient clinical reports that documented intermittent 
treatment the appellant received for his knee disabilities.  
A review of these treatment reports shows that in May 1991, 
the appellant was noted to ambulate quite easily without 
guarded movement on examination.  The examiner noted these 
findings to be in contrast to findings recorded during 
examination in December 1990, in which it was suggested that 
the appellant was becoming "increasing disabled by his 
knees."  These records further disclose that an October 1991 
examination was significant for findings of palpable popping 
and snapping with movement of both knees.  There was no 
evidence of swelling or heat detected.  The examiner noted 
that despite these findings, the appellant continued to 
ambulate freely and impressively.  When evaluated in April 
1992, the appellant reported satisfactory relief of knee pain 
with use of Motrin.  He did report that the right knee had 
locked several nights earlier.  In October 1992, the 
appellant reported that he experienced good and bad days.  He 
indicated that he received some relief of his knee symptoms 
with use of Motrin.  Examination conducted at that time 
showed good range of motion, without evidence of fluid or 
heat.  During an April 1993 examination, the appellant 
reported subjective complaints of severe left knee pain.  The 
examiner noted that the appellant exhibited limited range of 
motion on the left side.  The appellant was next evaluated in 
October 1993, when he was assessed with full range of motion 
of both knees.  It was noted that the appellant was able to 
get around well.  By April 1994, the appellant presented with 
complaints of chronic knee pain, with some relief on Motrin.  
He reported increasing pain as the day progresses.  The 
examiner noted that the appellant remained independent in 
ambulation, and did not require assistive devices.  It was 
noted that the appellant experienced some difficulty arising 
from a seated position.  An assessment of chronic knee pain 
was indicated.  During an evaluation in May 1994, the 
appellant presented with complaints of pain and locking of 
the knees.  X-ray studies of the knees revealed bilateral 
degenerative joint disease.  An October 1994 clinical report, 
which indicated that the appellant complained of increased 
trouble getting up from a seated position, which the examiner 
noted to be a relatively new symptom that was entirely 
secondary to the appellant's "bad knees."  It was noted 
that the appellant also presented with complaints of pain 
associated with his knee disorders.  During an April 1995 
clinical evaluation, the appellant was evaluated with 
bilateral degenerative joint disease with synovial 
osteochondromalacia.  The appellant was next evaluated in 
October 1995 for complaints of leg cramps.

A January 1996 VA general medical examination report 
indicated that the appellant's medical history was 
significant for a shrapnel fragment wound of the left lateral 
tibiofibular area below the left knee.  It was further noted 
that the appellant was evaluated with a loose body in the 
left knee, and an unstable right knee due to internal 
derangement with hypertrophic changes.  With respect to the 
right knee, it was noted that the appellant's history was 
significant for an arthrotomy of the right knee with 
meniscectomy, with subsequent arthrotomy of the right knee 
performed due to continued symptomatology.  The report noted 
that the appellant presented with complaints of marked 
arthralgias of the ankles, with intermittent claudication and 
nocturnal leg cramps.  He also reported that his knees would 
"pop out," with such symptomatology noted to be greater on 
the right side than the left side.

On physical examination, the examiner observed the appellant 
to have a medium build, and erect carriage.  The appellant 
was noted to step off with his left foot, and  favored the 
right leg.  The appellant was also noted to utilize a cane 
with ambulation.  The examiner observed a smooth scar, 
measuring 1.5 centimeter in diameter, lateral to the left 
knee near the tibiofibular joint due to shrapnel fragments.  
The appellant was also observed to have a one centimeter 
furuncle scar on the lateral aspect of the left leg.  There 
was no edema associated with the scarring.  The left knee was 
evaluated with a range of motion of 0 degree extension to 110 
degrees flexion.  Range of motion of the right knee was 
evaluated as 0 degree extension to 130 degrees flexion.  
There was crepitus on motion of either knee.  There was a 
palpable bony exotosis of the left medial condyle.  The 
anterior cruciate ligament and lateral collateral ligament of 
the left knee were noted to be relaxed and loose.  The right 
anterior cruciate ligament was noted to be relaxed and loose 
as well.  X-ray studies of the knees revealed bilateral 
chondrocalcinosis, osteoarthritis, and osteoporosis with a 
loose body in both knees, and residuals of osteochrondritis 
dissecans.  The diagnostic impression included findings of 
severe bilateral traumatic arthritis of the knees with 
internal derangement on the right side, loose body in both 
knees, and old osteochondritis; shrapnel fragment scar, left 
lower leg, lateral left knee. 

On VA joints examination in January 1996, the examiner 
observed a bony exotosis of the left medial condyle of the 
left knee.  The ligaments of the left knee were noted to be 
relaxed.  The anterior cruciate ligament of the right knee 
was noted to be relaxed as well.  Bilateral crepitus was 
detected.  On range of motion studies, the left knee 
exhibited 110 degrees flexion, and 0 degree extension.  Range 
of motion of the right knee was evaluated as 0 degree 
extension to 130 degrees flexion.  There was no evidence of 
particular deformities or edema of the extremities.   X-ray 
studies of the knees, conducted in conjunction with this 
examination, revealed bilateral chondrocalcinosis, early 
osteoarthritis and osteoporosis with probable bilateral loose 
body.  The diagnostic impression was severe bilateral 
traumatic arthritis of the knees with internal derangement on 
the right side, and a loose body in the knee space, 
bilaterally, due to an old osteochrondritis dissecans.

An April 1996 clinical report reflects that the appellant's 
degenerative joint disease of the knees was evaluated as 
stable.

In correspondence, dated in July 1996, the appellant 
reiterated his contention that his service-connected 
disabilities presented a more disabling picture than 
currently evaluated.  He indicated that he had fallen on 
several occasions due to instability associated with his 
bilateral knee condition.  The appellant noted that he 
required use of a handrail or assistance of another person to 
walk on surfaces that were not level.  It was the appellant's 
belief that the January 1996 VA examination was inadequate 
for rating purposes, in that the examination report did not 
accurately document the severity of his bilateral knee 
disorder.   

A November 1996 clinical report indicated that the appellant 
presented with complaints of pain and fluid in the left knee.  
Examination showed soft tissue of the left popliteal fossa.  
The examiner noted that this tissue did not pulsate, and did 
not appear to be clinically indicative of an aneurysm. 

The appellant offered testimonial evidence regarding his 
bilateral knee symptomatology during a February 1997 hearing.  
He stated that he experienced episodes of the knees coming 
out of place.  He described such symptomatology as occurring 
three to four times yearly, but noted that these episodes 
were not as frequent in occurrence now, because he had 
decreased his level of activity.  He also reported that he 
experienced episodes of the knees locking, but was unable to 
recall how frequent these episodes occurred.  He indicated 
that the last episode of locking had occurred during the 
previous week.  The appellant reported that he is very 
cautious regarding his activities because of his knee 
conditions.  He stated that he has fallen on occasion because 
of difficulties with balance.  He reported the last such 
incident, when he developed fluid on the left knee with 
Baker's cyst on the back of the knee.  The appellant noted 
that he was able to walk approximately 200 or 300 yards, but 
must rest thereafter.  It was noted that the appellant 
utilized a cane to assist with ambulation, and was awaiting a 
brace that was placed on order.  He reported that he has 
received regular clinical treatment for his bilateral knee 
condition at the VA medical facility for the past 15 to 17 
years, and was advised by a physician to undergo surgical 
treatment.   

Testimony was also offered by the appellant's wife.  She 
stated that the appellant experiences pain, and episodes of 
the knees popping out of place with movement of the feet, or 
twisting of the ankle.  She reported that the appellant had a 
palpable "knot" on the left knee, and that the right knee 
joint felt similar to a ridge or blade.

During VA examination in June 1997, the appellant reported 
that he experienced problems with his left knee all of his 
life.  He indicated that the knee will give way unless he 
wears a lace-up corset-type brace.  The appellant also 
reported a history of injury to the right knee during 
service, for which he underwent surgical treatment.  He 
complained of pain and grinding relative to the right knee.  
The appellant noted that he utilized a cane for ambulation 
due to his knee pain and poor balance.  On examination, the 
appellant exhibited a full range of motion of the knees.  The 
appellant was noted to have I/III crepitus of both knees 
associated with full range of motion.  There was no evidence 
of heat, swelling, or tenderness in any of the joints of the 
lower extremities.  The examiner noted that the appellant 
utilized a cane, but opined that the appellant's use of the 
cane was generally related to his poor balance.  The 
appellant was noted to demonstrate mild ataxia of gait, and 
was observed to walk with a wide base.  He did not have a 
limp.  The appellant attempted, but was unable to tandem 
walk.  It was noted that he fell in connection with this 
attempt.  He was able to rise to his toes and heels, but 
experienced difficulty walking while on his toes and heels 
due to poor balance.  The diagnostic impression was 
degenerative joint disease of both knees, and mild ataxia of 
gait.

In his assessment, the examiner indicated that the appellant 
presented with complaints of problems with both knees, and 
that x-ray studies revealed arthritis of the knees.  It was 
noted that physical examination was significant for full 
range of motion of both knees, but with some mild crepitus.  
He exhibited an abnormal gait, which was attributed to 
balance problems.  The examiner indicated that the appellant 
showed no external evidence of arthritis.  There was no 
evidence of pain appreciated with movement of the knee 
joints.  It was the examiner's impression that the 
appellant's gait problems were primarily resolved, although 
his arthritic changes would undoubtedly bother him with 
prolonged walking or standing.

In an August 1997 addendum to the medical examination report, 
the examiner indicated that during the June 1997 examination, 
the appellant's knee ligaments were evaluated to be stable 
bilaterally.

The appellant was afforded further VA examination in April 
1998.  The medical examination report indicated that the 
appellant presented with subjective complaints of episodes of 
the knees locking and coming out of the joint.  The examiner 
observed that the appellant wore a lace up brace on the left 
knee.  The appellant indicated that he used to experience 
considerable pain in the knees when he was active.  He 
reported that the frequency of his pain was now decreased, 
because he was less active.  The examiner observed that the 
appellant was generally debilitated.  The appellant was 
observed to rise from a chair and get onto and off the 
examination table slowly, and with considerable difficulty, 
which the examiner attributed to the appellant's general 
debilitation and weakness.  The appellant moved from sitting 
to lying down with the similar difficulties.  He ambulated 
unassisted, but with a slow and unsteady gait.  There was no 
evidence of a limp.  The appellant was noted to almost fall 
on his efforts to perform tandem walking.  On evaluation of 
the knees, the appellant exhibited a full range of motion in 
all joints, to include the knees.  The examiner noted that 
some bony irregularities were detected along the medial 
aspect of the left knee joint.  The appellant was noted to 
wear a brace on the left knee.  There was no evidence of 
joint tenderness, heat, or soft tissue swelling detected.  
Strength was noted to be reduced.  There was evidence of some 
muscle wasting in the left thigh.  Reflexes were evaluated as 
-2, and were symmetrical.  The appellant was able to weight 
bear on each leg separately, but needed to hold for balance.  
He attempted to rise on his toes and heels, but was noted to 
immediately drop.  The diagnostic impression was degenerative 
changes of both knees with abnormal gait, and general 
debilitation and overall weakness.

In his assessment, the examiner indicated that examination 
was remarkable for signs of fairly severe general 
debilitation, including weakness and problems with simple 
positioning of the appellant's body during the examination.    

An August 1998 clinical report indicated that examination 
showed no significant change in the appellant's knee 
conditions.  An assessment of degenerative joint disease and 
loose bodies of the knee was indicated.


Analysis

At the outset, the Board notes that the appellant has raised 
questions as to the adequacy of the January 1996 VA 
examination under the provisions of 38 C.F.R. 
§ 4.2 (1999), which the Board believes must be addressed at 
this juncture.  It is essentially maintained that VA 
examination did not accurately document the extent of the 
appellant's bilateral knee symptomatology.  After having 
carefully examined the record in light of the assertions 
presented, the Board must note that VA examiners submitted 
comprehensive reports pertinent to each aspect of this 
evaluation, which included a considered assessment of the 
objective clinical findings on examination and resultant 
diagnostic considerations in the appellant's case.  In 
particular, the medical examination reports were notably 
thorough and complete.  The assertion presented that these 
medical examination reports were inadequate for rating 
purposes is not supported by the record, and has no probative 
value in this instance.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board finds no basis to 
find as a preliminary matter that the referenced VA 
examination was inadequate for rating purposes or that 
further remand is warranted in this matter.  Furthermore, the 
Board notes that the appellant was afforded subsequent VA 
examination in 1997 and 1998, and that clinical findings 
recorded in conjunction with these examinations were 
consistent with those noted during examination in 1996.

Applicable Law and Regulations

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the veteran's ability 
to function.  38 C.F.R. §§ 4.10, 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to various 
considerations, including less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and swelling.  38 C.F.R. § 4.45.

The Board notes that a 20 percent evaluation is provided for 
dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain and effusion into the 
joint.  38 C.F.R. Part 4, Diagnostic Code 5258.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage.  This is the highest schedular evaluation 
permitted under this code.  38 C.F.R. Part 4, Diagnostic Code 
5259.

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that flexion be limited to 45 
degrees, and a 20 percent evaluation requires that flexion be 
limited to 30 degrees.  In addition, a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that extension be limited to 
10 degrees, and a 20 percent evaluation requires that 
extension be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that extension be limited to 20 
degrees, and a 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Additionally, under Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight impairment of the knee, 
with recurrent subluxation or lateral instability.  A 20 
percent rating requires evidence of moderate impairment of 
the knee, to include recurrent subluxation or lateral 
instability.  A 30 percent rating under this code requires 
severe impairment, to include recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.

Regulations do not require that all cases show all findings 
specified in the rating criteria, however, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, 
§ 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. Part 4, § 4.3.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (1999).

However, evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (1999).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Review of Record

To summarize, the evidence of record shows that the appellant 
has continued to complain of bilateral knee pain, with 
episodes of instability described as the knees giving way, 
locking, or popping out of place.  Outpatient clinical 
records reflect intermittent treatment for subjective 
complaints of pain, with episodes of popping and locking of 
the knees.  These reports indicate that the appellant was 
evaluated with good range of motion, and degenerative changes 
of the knees confirmed on 
x-ray studies.  The appellant was noted to report relief of 
his symptoms with use of Motrin.  On VA examination in 1996, 
the appellant exhibited a loss of motion of 30 degrees 
flexion on the left knee, and a loss of 10 degrees flexion on 
the right knee.  Examination was also significant for 
crepitus on motion of either knee.  There were no clinical 
findings of swelling, heat, or tenderness detected on 
examination.  On more recent VA examinations in 1997 and 
1998, however, the appellant exhibited a full range of motion 
bilaterally.  There was no evidence of swelling, heat, or 
tenderness associated with the knee joints.  The ligaments 
were evaluated as stable.  The examiner indicated that there 
was no showing of pain evidenced with movement of the knee 
joints.  Radiographic evaluation of the knees showed 
degenerative joint disease.  The VA examiner has opined that 
the appellant's difficulty with balance is attributable to 
his overall general debilitative state and weakened 
condition. 

The appellant's left knee disability is evaluated as 20 
percent disabling under the criteria of Diagnostic Code 5010-
5258, and his right knee disability is evaluated as 10 
percent disabling under the criteria of Diagnostic Code 5010-
5259 of the Schedule for Rating Disabilities.  38 C.F.R. Part 
4.  Pursuant to these codes, the appellant has been evaluated 
based upon arthritis and semilunar cartilage.

Specifically, when the semilunar cartilage is dislocated with 
frequent episodes of "locking," pain, and effusion in the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
Diagnostic Code 5258.  When removal of the semilunar 
cartilage is symptomatic, a 10 percent evaluation is 
warranted. 38 C.F.R. Diagnostic Code 5259.  These are the 
maximum evaluations permitted under Diagnostic 
Codes 5258 and 5259.

In order to warrant a higher evaluation under Diagnostic Code 
5010, there would, of necessity, need to be demonstrated 
limitation of motion of the knees.  The Board notes that a 
higher evaluation is not warranted based upon limitation of 
motion. As previously noted, the most recent VA examinations 
showed a full range of motion of the left and right knee.  
See generally DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.49 (1999).  Therefore, a 
noncompensable or zero percent rating is not warranted for 
either knee pursuant to Diagnostic Codes 5260 or 5261.  
Further, VA examination showed no evidence of functional 
impairment of the knees, and was not indicative of any 
appreciable pain on motion.  In fact, range of motion studies 
on recent VA examination demonstrates improved flexion 
mobility of both knees as compared with findings recorded 
during an earlier (January 1996) examination, when a loss of 
30 degrees flexion of left knee and 10 degrees of flexion of 
the right knee was noted.
 
Further, the Board has considered the recent evidence of 
record but finds that there is no basis for an increased 
evaluation under Diagnostic Code 5257, which would require 
evidence demonstrating moderate or severe impairment of the 
knee with recurrent subluxation or lateral instability.  The 
Board notes that the appellant complains of painful and 
limited motion.  However, the medical evidence shows that the 
left and right knee joints are stable, and that the appellant 
exhibited full range of motion with no appreciable pain on 
movement of the knee joint. 

The Board further notes that VA examination is significant 
for degenerative changes involving the knee.  Moreover, the 
evidence shows that while the appellant utilizes a cane and 
orthotic devices, his difficulty with balance has been 
attributed generally to the debilitating nature of the 
appellant's overall condition.  The appellant also takes 
Motrin as needed for his knee complaints.  Finally, the 
appellant has indicated that the severity of his knee 
symptoms is dependent upon the nature and level of his 
activity, and acknowledges that the frequency of his reported 
episodes of knee instability have now decreased due to his 
reduction in activity.  The Board finds that the totality of 
the appellant's disability picture with respect to both the 
left and right knee disabilities reflects no more than slight  
impairment of the knees.

Moreover, the Board finds that a higher rating evaluation is 
not warranted based upon limitation of motion.  In VAOPGCPREC 
23-97, the General Counsel stated that a claimant who has 
arthritis and subluxation/instability due to service- 
connected knee disability may be rated separately based on 
limitation of motion and lateral instability and subluxation, 
the appellant is entitled to a separate rating for the 
arthritis.  In this case, the medical evidence indicates that 
the appellant has full range of motion, and does not suffer 
from instability or recurrent subluxation of the left or 
right knee.  VA examination did not show instability, and x-
ray studies revealed no evidence of fracture or dislocation 
of the knee.  Moreover, in VAOPGCPREC 9-98 (Aug. 14, 1998), 
the General Counsel held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Id.  As noted, the appellant does 
not meet the criteria for a zero percent rating under 
Diagnostic Codes 5260 and 5261.  Although x-ray evidence of 
degenerative joint disease of the knees is shown, it is of 
particular significance that examination revealed no painful 
motion of the left or right knee on range of motion 
maneuvers.  Accordingly, application of VAOPGCPREC 23-97 and 
9-98 are not warranted in this instance. 

The appellant has indicated that his knees are symptomatic 
under certain specific circumstances.  He reported that he 
experienced varying symptoms based upon the degree of 
activity in which he engaged.  He has also reported that he 
experiences  episodes of the knees popping, and giving way.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.

The Board acknowledges the appellant's complaints of pain 
associated with his knees.  However, the Board finds that 
higher rating evaluations for the left and right knee are not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  The 
medical evidence does not support the notion that he has 
additional loss of range of motion loss due to pain on use or 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.49 (1998).  No medical 
professional has found swelling in the appellant's knees or 
found redness or tenderness.  In the absence of such 
findings, the objective clinical findings of record  
establishes no more than mild knee impairment.  The record 
reflects that the examiner was aware of the appellant's 
complaints of pain and documented that he had discomfort.  
However, the examiner was able to determine the extent to 
which the appellant could move his affected joints in light 
of his reported subjective complaints.  As such, increased 
rating evaluations under the referenced diagnostic codes is 
not warranted.

To the extent that the appellant has maintained that the 
assigned disability evaluations do not contemplate the extent 
of impairment associated with either his left or right knee 
disability, the Board finds that the medical evidence does 
not support such an assertion.  The medical findings have 
revealed no more than mild impairment of the knees.  In this 
case, the Board attaches greater probative weight to the 
objective clinical findings than to the appellant's 
statements.  Accordingly, the preponderance of the evidence 
is against the appellant's claims and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107(b). 


ORDER

An increased evaluation for dislocated semilunar cartilage, 
left knee, secondary to gunshot wound with degenerative 
arthritis, is denied.

An increased evaluation for dislocated semilunar cartilage, 
right knee, secondary to gunshot wound with degenerative 
arthritis, is denied.


REMAND

The Board has found that the appellant's claim for an 
increased evaluation for the left ankle disability is well 
grounded.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
as here, the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Once it has been determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  Based upon a preliminary review of the record, the 
Board finds that certain fundamental questions are raised 
regarding the issues of service connection for a left ankle 
condition, which require resolution prior to disposition of 
this matter.   

On recent VA examination in July 1999, examination showed 
decreased motion of the ankle.  The medical examination 
report referenced the range of motion of the ankle as "0 
degrees dorsally," with no further comment regarding the 
left ankle.  When compared to clinical findings noted on 
earlier VA examinations which each documented full range of 
motion of the ankle, this finding apparently suggests that 
the appellant's left ankle is now ankylosed.  Under the 
circumstances herein, the statutory duty to assist requires a 
resolution regarding the extent of this disability.

Further, as the record now stands, the appellant's subjective 
description of his left ankle symptoms are not adequately 
supported by objective findings on examination. In that 
regard, the Board is unable to reconcile the disparity 
between the appellant's assertions concerning his left ankle 
disability and the most recent clinical findings on VA 
examination.  The Board notes that the 1999 examination 
report did not expressly comment on the presence or absence 
of pain or visible behavior evidencing pain.  The Board 
therefore finds that a contemporaneous and thorough 
examination would be of assistance in clarifying the nature 
and extent of the appellant's left ankle disability, and 
would be instructive to the Board with regard to the 
appropriate disposition of this issue.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Consideration of an increased rating for a service-connected 
disability includes evaluating various aspects of functional 
loss and the effects of disability upon the person's ordinary 
activity.  This requires a thorough medical examination which 
fully portrays the functional loss with respect to such 
elements as excursion, strength, speed, coordination, and 
endurance, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse, 
depending upon the type of disability involved.  38 C.F.R. §§ 
4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) (holding that examination report must account for 
functional loss due to pain). 

The Court has held that the duty to assist includes the duty 
to obtain thorough and contemporaneous VA examinations.  
Where the record before the Board is inadequate to render a 
fully informed decision on an issue, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
See Ardison v. Brown, 6 Vet. App. 405 (1994); see also 
Hampton v. Gober, 10 Vet. App. 481 (1997) (where the Court 
held that when duty to assist is triggered in an appropriate 
case, the duty to assist includes the duty to conduct a 
thorough and contemporaneous medical examination).

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant with 
the appropriate release of information forms, 
if applicable, to obtain copies of any recent 
VA and private medical records pertaining to 
treatment for the left ankle disability for 
association with the claims folder.

2.  The RO should arrange for a VA 
examination by an orthopedic specialist in 
order to determine the nature and severity of 
the left ankle disability.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service-connected left ankle 
disability in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45. The examiner is 
requested to comment upon whether the 
service-connected left ankle disability is 
manifested by weakened movement, excess 
fatigability, incoordination, or pain on 
movement; and whether pain related to the 
left ankle disability could significantly 
limit functional ability during flare-ups or 
when the affected part of the body is used 
repeatedly over a period of time.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  It is requested 
that the examiner provide explicit responses 
to the following questions:

(a)  Does the service-connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?

(b)  Does the service-connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation? If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service-connected disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be dissociated 
from the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem can not be dissociated, the 
examiner should so indicate.

A complete rationale should be given for all 
opinions and conclusions expressed. 

3.  Following the above, the RO should review 
the examination report and assure that all 
requested information has been provided.  If 
not, the examination should be returned as 
inadequate for rating purposes.  38 C.F.R. § 
4.2.  Consideration should be accorded to 38 
C.F.R. §§ 4.40, 4.45 and whether they provide 
a basis for any change in the award of 
compensation benefits. 

If the benefit sought is not granted, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and provided the applicable time to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

